Citation Nr: 0611791	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served during the Vietnam Era on active duty from 
July 1966 to July 1968.  He died in July 1983 and the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 1983, the appellant filed a claim for dependency and 
indemnity compensation (DIC), which was denied that same 
month, and the appellant did not appeal that decision.  In 
May 1989, the appellant filed a claim to reconsider the July 
1983 denial of her DIC claim.  That claim was denied in April 
1994 and the appellant did not appeal that decision.  

In January 2002, the appellant filed a VA Form 21-4138 
seeking DIC.  She asserted that as a result of the veteran's 
active duty in the Republic of Vietnam, he contracted 
hepatitis. She claimed that the veteran's hepatoma (listed on 
the death certificate as the cause of death) was caused by 
the veteran's hepatitis and/or his exposure to Agent Orange.  

Neither the February 2003 rating decision nor the July 2004 
Statement of the Case addressed the claim that service-
connected hepatitis was the cause of the veteran's death.  
Accordingly, that claim is referred to the RO for appropriate 
action, including compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  



REMAND

The appellant did not appeal the prior decisions denying her 
DIC claim based on the veteran's exposure to herbicides in 
the Republic of Vietnam.  Those decisions are final and 
generally cannot be re-opened unless the appellant offers new 
and material evidence (38 C.F.R. § 3.156(a) (2005)) or 
asserts that the decisions were clear and unmistakable error 
(38 C.F.R. § 3.105(a)) or avers that a change in the 
interpretation of the law requires de novo review.  See 
38 U.S.C.A. §§ 5108, 5110(g) (West 2002).  

When a claimant files a complete application for benefits, VA 
must notify the claimant (and her representative) of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide, and (4) VA 
must ask the claimant to provide VA with any evidence in her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  No such notice was given here with respect to 
the appellant's claim to reopen her July 1983 claim that 
exposure to herbicides while on active duty in the Republic 
of Vietnam caused the veteran's death.  When a claim to 
reopen a final decision is filed, VA must examine the basis 
for denying the prior claims and notify the claimant of what 
constitutes new and material evidence necessary to re-open 
the case, as well as what evidence (if the case were to be 
re-opened) is necessary to establish the service-connection 
claim on the merits.  See Kent v. Nicholson, No. 04-181, slip 
op. (Vet. App., March 31, 2006).  Additional notice may also 
be required to comply with Dingess v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 2006). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action:

1.  The appellant should be provided 
notice, pursuant to 38 U.S.C. § 5103(a), 
concerning her claim that exposure to 
herbicides in the Republic of Vietnam was 
the cause of the veteran's death, and an 
appropriate amount of time given for the 
appellant to provide new and material 
evidence. 

2.  If additional evidence is received, 
the RO should re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC).  
After the veteran has been given an 
opportunity to respond to the SSOC, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

